 



EXHIBIT 10.28

EXECUTION COPY

RAILROAD CAR FULL SERVICE MASTER LEASING AGREEMENT

GENERAL ELECTRIC RAILCAR
SERVICES CORPORATION

and

NRG POWER MARKETING INC.

Dated: February 18, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page No.  
1.
  Lease     2  
2.
  Delivery     2  
3.
  Inspection; Acceptance     2  
4.
  Rent     2  
5.
  Use, Location and Possession     3  
6.
  Railroad Charges     4  
7.
  Repairs; Maintenance     4  
8.
  Casualty Car(s)     6  
9.
  Renewal     7  
10.
  Return Conditions     7  
11.
  Representations and Warranties of Lessee     7  
12.
  Representations and Warranties of Lessor     10  
13.
  Insurance     12  
14.
  Financial Covenants     12  
15.
  Closing Conditions     13  
16.
  Taxes     16  
17.
  Indemnity     17  
18.
  Transfer or Assignment of Interest; Subleasing; Restrictions on Liens     20  
19.
  Default     21  
20.
  Mandated Modifications     24  
21.
  Substitution of Car(s)     24  
22.
  Transaction Expenses     24  
23.
  Notice     25  
24.
  Exclusion of Warranties     25  
25.
  Entire Agreement; Counterparts; Severability     26  
26.
  Compliance with Laws     26  
27.
  Applicable Law     26  
28.
  Survival     26  
29.
  Financial Statements; Reports; Insurance Certificate Grant of Security
Interest; Further Assurances     27  
30.
  Definitions and Rules of Construction     28  
31.
  True Lease     30  

Schedule I            Pricing Assumptions

 



--------------------------------------------------------------------------------



 



GENERAL ELECTRIC RAILCAR SERVICES CORPORATION
RAILROAD CAR FULL SERVICE MASTER LEASING AGREEMENT

     This Railroad Car Full Service Master Leasing Agreement (“Agreement”) is
made effective as of February 18, 2005 (the “Closing Date”), between General
Electric Railcar Services Corporation, a Delaware corporation (“Lessor”), and
NRG Power Marketing Inc., a Delaware corporation (“Lessee”).

1. Lease. Lessor agrees to lease to Lessee, and Lessee agrees to lease from
Lessor, the railroad car(s) described in one or more riders (the “Rider(s)”)
(the “Car(s)”) subject to this Agreement. Lessor shall purchase the Cars from
the manufacturer or supplier (“Seller”) and lease the Cars to Lessee if Lessor
receives a fully executed Rider for the applicable Cars including all schedules,
annexes, and attachments thereto. Each Rider includes the number of Car(s), the
commodities the Lessee may carry, the rental rate, term of use, Car numbers and
other pertinent information that may be desired by both parties. If the terms of
this Agreement and a Rider conflict, the terms of such Rider govern. Each Rider,
together with the provisions of this Agreement incorporated therein, shall
constitute a separate lease (each, a “Lease”). Once a Rider is signed, Lessee
may not cancel the Rider except as provided therein.

2. Delivery. Lessor will deliver the Car(s) to Lessee at the Delivery
Location(s) specified in the applicable Rider. Lessor’s obligation to deliver is
subject to delays beyond its control. Lessee will use the Car(s) exclusively in
its own service, unless otherwise herein provided.

3. Inspection; Acceptance. Lessee shall have the right but not the obligation to
inspect each of the Cars at the Delivery Location prior to acceptance under a
Rider. Lessee’s acceptance of each Car under a Rider will be deemed to have
occurred upon the execution and delivery by Lessee of the applicable Rider. The
date of delivery of a Car to Lessee subject to a Rider shall be the “Delivery
Date” for such Car.

4. Rent.



  A.   Upon presentment by Lessor of an invoice, Lessee will pay rent for each
of the Car(s) (in amounts and in installments as set forth in the applicable
Rider) from the Delivery Date until such Car is returned to Lessor in accordance
with the applicable Lease. Lessee’s obligation to pay rent on each Car will
terminate on the later of the expiration date of the applicable Rider or the day
after the Car arrives at a location within 100 miles of the BNSF route running
from the Powder River Basin to Chicago, Illinois or St. Louis, Missouri or as
otherwise agreed between Lessor and Lessee in the condition required hereunder.
Each rent payment must be paid in advance; provided, that rent for the period
beginning on the applicable Delivery Date to but not including the first day of
the month immediately following the applicable Delivery Date shall be paid in
arrears. The first rent payment (which shall include the rent in arrears for the
first portion of the term,

2



--------------------------------------------------------------------------------



 



      plus the advance rent for the following month) must be paid on the first
day of the month immediately following the applicable Delivery Date and
thereafter rent must be paid on the first day of each month. Any period which is
less than a full month will be prorated. Notices and rent shall be sent to
Lessor at its principal office, 161 N. Clark Street, Chicago, Illinois 60601.
The terms of this Agreement will continue until the last Car(s) are returned by
the Lessee in accordance with the applicable Lease. If Lessee fails to pay in
full when due any rent to be paid under this Agreement, then Lessee shall pay on
demand interest on such unpaid amount from the due date therefor until paid at a
per annum rate equal to the Past Due Rate specified in the applicable Rider.    
B.   For purposes of the Initial Riders, rent, Stipulated Loss Values and the
termination price for exercise of the Early Termination Option set forth in any
of such Riders shall be prepared by reference to the rent, Stipulated Loss Value
and the termination price for exercise of the Early Termination Option attached
as Schedule I hereto and shall be subject to a one-time adjustment (upward or
downward) to reflect (i) a change in the purchase price of each Car in
accordance with Schedule I hereto, (ii) a change in the Funding Index Rate in
accordance with Schedule I hereto, and (iii) any change in tax law effective on
or prior to the Delivery Date set forth in such Rider, so as to maintain for
Lessor its nominal after-tax yield and periodic after-tax cash flow (the “Net
Economic Return”).     C.   Lessee agrees to return all of the Cars at the end
of the Term of the applicable Rider, and with respect to each Car to pay the
daily equivalent of the rental at the rate in effect on the last day of the Term
until such time as the Car has been returned; provided however, that for any
Cars not returned on or prior to the last Business Day of the calendar month
following the last day of the Term, Lessee shall pay (as liquidated damages and
not as a penalty) rental until the date that the Car is returned pursuant to
this Agreement at a rate equal to 150% of the daily equivalent of the rental
rate in effect on the last day of the Term. Except with respect to rental (which
is governed by this section), this Agreement and the applicable Rider shall
remain in full force and effect until all of the Cars subject to such Rider have
been returned in accordance with the applicable Lease.

5. Use, Location and Possession. Subject to the terms of this Agreement, Lessee
has the exclusive right to possess, use and operate each Car solely for its
intended purpose in accordance with this Agreement, provided that any such use
is in conformity with all applicable laws, rules and regulations and in
conformity with prudent industry practice. Lessee agrees not to operate or
locate any Car, or to suffer any Car to be operated or located, in any area
excluded from coverage by any insurance policy required by the terms of
Section 13 hereof. Lessee shall operate each Car and permit each Car to be
located only in the continental United States or Canada; provided that no Car
may be used in operations or located within Canada for more than 90 days in any
calendar year. Lessee agrees that each Car will bear reporting marks and numbers
specified by Lessor, and Lessee may not change the reporting mark or number on
any Car. Lessee shall not place any lettering or marking of any kind upon the
Cars without Lessor’s prior written consent; provided, that Lessee may, at its
expense, cause the Cars to be marked or stenciled with the

3



--------------------------------------------------------------------------------



 



names or initials or other insignia customarily used by Lessee or any permitted
sublessee on railroad cars used by it of the same or a similar type.

6. Railroad Charges. Lessee must reimburse Lessor for any payment Lessor is
required to make to any railroad for empty movement charges incurred while in
Lessee’s service. It is agreed that the railroad mileage and junction reports
will be conclusive evidence of the facts reported in the absence of manifest
error identified in reasonable detail by Lessee.

7. Repairs; Maintenance.



  A.   Lessor Responsibilities. Lessor will be responsible to perform, arrange
for, or cause to have performed (itself or through its subcontractor) the
maintenance and repair of the Cars, except as expressly set forth in this
Agreement or the applicable Rider. Lessor’s obligations hereunder shall include
the maintenance, repair and replacement of items in accordance with Association
of American Railroads (“AAR”), US Department of Transportation (“DOT”), Federal
Railroad Administration (“FRA”), or any other applicable law or regulations,
provided that (i) if the cost of such maintenance, repairs or modifications to
any Car on any date in order to comply with such legal or regulatory
requirements (other than solely as a result of an increase following the date of
the applicable Rider in the labor or material cost of such repairs or
modifications) shall be in excess of the Stipulated Loss Value for such Car set
forth in the applicable Rider for the month immediately following the date of
the proposed repair or modification, or (ii) if the applicable Rider does not
provide a Stipulated Loss Value for such Car and it shall be uneconomic to
repair such Car (other than solely as a result of an increase following the date
of the applicable Rider in the labor or material cost of such repairs) in
Lessor’s reasonable judgment, Lessor may, at its option, decline to repair such
Car, and upon such determination, the Car shall be deemed to have suffered an
Event of Loss. Lessor shall take reasonable action to enforce against the Seller
any express warranty of Seller issued on or applicable to any of the Cars;
provided, that Lessor shall not be obligated to resort to litigation to enforce
any such warranty unless Lessee shall pay all expenses in connection therewith.
    B.   Lessee Responsibilities. Lessee shall have neither the right nor the
responsibility hereunder to make any repairs, perform any maintenance, or
perform any inspection (except any inspection otherwise required by applicable
law or regulation or as otherwise permitted in Sections 3 and 7.C.) with respect
to any Car. Lessee shall not remove or replace any part, equipment and/or
accessory on any Car except as permitted under this Agreement or the applicable
Rider. Lessee agrees to reasonably cooperate with Lessor in connection with any
action by Lessor to enforce any warranty against the Seller.     C.  
Inspection, Maintenance, and Notification. During the term of the lease, Lessor
will inspect the Cars to determine if the Cars are then qualified under and in
compliance with AAR, DOT, FRA, or any other applicable law or regulation. Lessee
will make the Cars available to Lessor at locations specified in the

4



--------------------------------------------------------------------------------



 



      applicable Rider when requested by Lessor, two times per year or more
frequently if agreed by Lessor and Lessee or if required in order to comply with
any applicable law or regulation, to enable Lessor or its designated agent to
perform preventative maintenance on the Cars; provided, however, that Lessor
will provide reasonable cooperation in scheduling the timing and location of
such preventative maintenance to accommodate Lessee’s scheduling requirements
for the Cars. Upon reasonable prior notice by Lessee to Lessor, Lessee may (at
Lessee’s sole risk and expense) observe and be present at Lessor’s facility
during the performance of any maintenance, repair or inspection of any Car.
Lessee will notify Lessor promptly upon obtaining actual knowledge of the time,
place and nature of any accident or bad order condition requiring any repair to
any Car.     D.   Costs.



  (i)   Lessor shall be responsible for the cost and expense of all maintenance
and repair relating to ordinary wear and tear on each Car, and including the
cost of performing Modifications to the extent provided in Section 20, but
excluding costs relating to any other damage or modification to a Car.    
(ii)   Lessee shall be responsible to pay or reimburse Lessor for the cost and
expense of repairs relating to any damage to a Car (other than repairs described
in Section 7.D.(i) or repairs made, or paid for, by the Seller under any
warranty applicable to such Car) during the Term, including (a) damage relating
to the loading or unloading of any Car, (b) corrosion damage other than that
associated with ordinary wear and tear, (c) any damage resulting from use of a
Car not in compliance with the restrictions on Lessee’s use of the Car set forth
herein and in the applicable Rider, and (d) damage which does not constitute an
Event of Loss resulting from any accident or resulting from any other event
requiring repairs to the Car. Notwithstanding the foregoing, Lessee shall not be
obligated to pay Lessor for repair of any such damage (v) for which Lessor is
responsible under 7(D)(i), (w) which occurs at any time such Car is in a shop
specified by Lessor for repair of such Car, (x) for which a railroad is required
to pay compensation under AAR Rule 107, (y) which occurs after the applicable
Lease has been terminated and such Car has been returned to Lessor in accordance
with the terms of this Agreement, or (z) which Lessee demonstrates is directly
attributable to Lessor’s failure to maintain such Car in accordance with this
Agreement. Such costs and expense which Lessee must pay under this Section
7.D.(ii) are referred to as “Lessee Costs.” Lessee shall also pay all costs
associated with the removal, disposal and cleaning of commodities from the Car
during and at the end of the Term and any other costs associated with return of
the Cars in the condition required under the applicable Lease at the end of the
Term of the Lease.

5



--------------------------------------------------------------------------------



 



  (iii)   If (a) Lessee has made a payment for a Lessee Cost to Lessor relating
to any repair, and (b) Lessor receives payment of insurance proceeds from
insurance carried by Lessee pursuant to this Agreement, or payment from a
railroad, with respect to such repair (any such insurance or railroad payment a
“Third Party Payment”), and (c) no Event of Default has occurred and is
continuing, Lessor shall reimburse Lessee up to the amount of the Third Party
Payment, but in no event more than the Lessee Cost payment previously paid by
Lessee with respect to such repair.



  E.   Rent Abatement. Except as provided in the next succeeding sentence, when
a Car arrives at a shop designated by Lessor for maintenance or repair, the
rental charges for such Car shall abate beginning with the sixth (6th) day after
the date of arrival in the shop, provided, that if a Car is delivered to a shop
for maintenance or repair without advance notice from Lessee to Lessor (unless
Lessor has requested delivery of such Car to such shop), the abatement period
will not commence until the sixth (6th) day after the later of (i) the date
Lessee delivers notice to Lessor regarding, or Lessor becomes aware of, the
nature of the maintenance or repair requested for such Car or (ii) the date such
Car is delivered to a shop acceptable to Lessor. The rental charges shall
continue during the repair period to the extent any repairs are required (i) as
a result of any damage described in clause (a), (b) or (c) of Section 7.D.ii.,
(ii) while on a railroad that does not subscribe to, or fails to meet its
responsibility under the Interchange Rules of the AAR, or (iii) while on any
private siding or track (other than track of a shop designated by Lessor for the
repair of such Car) or any private or industrial railroad.

8. Casualty Car(s). If any Car is totally damaged or destroyed or is uneconomic
to repair (other than solely as a result of an increase following the date of
the applicable Rider in the labor or material cost of such repairs) under
Section 7 or is uneconomic to modify (other than solely as a result of an
increase following the date of the applicable Rider in the labor or material
cost of such repairs) under Section 20, in each case, as reasonably determined
by Lessor (an “Event of Loss”), the rent for such Car will terminate upon the
receipt by Lessor of reimbursement for such Car as specified in this Section 8.
If the Event of Loss occurs as a result of any damage described in clause (a),
(b) or (c) of Section 7.D.ii., the reimbursement amount will be an amount equal
to the Stipulated Loss Value for such Car. If the Event of Loss occurs as a
result of any damage other than damage described in the immediately preceding
sentence, the reimbursement amount will be the settlement value of such Car
calculated using AAR Rule 107. Within sixty (60) days of such Event of Loss,
Lessee shall pay to Lessor the applicable reimbursement amount for such Car,
unless Lessor shall have previously received from a railroad the settlement
value for such Car calculated using AAR Rule 107. Lessor will remit to Lessee
any amount it subsequently receives from a railroad under AAR Rule 107 or any
insurance proceeds from property insurance carried by Lessee pursuant to
Section 13 in respect of a Car up to the amount previously paid to Lessor by
Lessee as a reimbursement amount in respect of such Car. In the case of an Event
of Loss Lessor has the right, but is not obligated, to substitute for any such
Car another Car of substantially the same age, type, quality and capacity with
the consent of Lessee.

6



--------------------------------------------------------------------------------



 



9. Renewal. Unless otherwise provided in the applicable Rider, Lessee shall have
no right to renew this Agreement with respect to any Car other than with the
mutual agreement of Lessor and Lessee.

10. Return Conditions. Lessee must return the Car(s) to Lessor at a location
agreed by Lessor and Lessee in the same or as good as delivered condition,
ordinary wear and tear excepted. Lessee shall be liable for any item which is
removed, broken, altered, missing, damaged (including bent top cords and gates
if any), except to the extent, in each case, Lessor is or was responsible for
the cost of repair of such item pursuant to the applicable Lease, or replaced
with a non-standard item (unless such replacement was done by Lessor). Lessee
will return Car(s) free from all charges, liens, and encumbrances (other than
Lessor Liens) and free from all lettering and stenciling (other than any marks
and numbers required by the applicable Rider) and all accumulations or deposits
from commodities transported in the Car(s). Lessee must remove all modifications
made by Lessee that are readily removable without causing damage to the Car(s)
and without diminishing the value, utility or remaining economic useful life of
the Car(s) (in each case as if such modification had not been made) at Lessee’s
cost and expense, and Lessee will pay for the repair of any damage resulting
from the removal of any such modifications in accordance with Section 7.D.;
provided that such removal shall not (i) diminish the fair market value,
residual value, utility or remaining economic useful life of the Car to which
such modifications relate below what the fair market value, residual value,
utility or remaining economic useful life thereof would have been without the
addition of such modifications or (ii) cause such Car to become “limited use
property” within the meaning of Revenue Procedure 2001-28 or Revenue Procedure
2001-29. If Lessee has not removed any such modification prior to the return of
the related Car as provided herein, title to such modification shall pass to
Lessor as of the date of such return. Lessee must reimburse Lessor for any
expense incurred in cleaning, removal, and disposal of any remaining
accumulation or deposits from such Car. Lessor may, at Lessee’s expense, return
the Car(s) to Lessee for cleaning. No rental credits will be issued while Car(s)
are being cleaned, and rent will continue until such Car(s) are returned to
Lessor empty and clean at a location agreed by Lessor and Lessee.

11. Representations and Warranties of Lessee. Lessee represents and warrants to
Lessor as follows as of the date of this Agreement and as of the date of
execution of each Rider:



  A.   Lessee is a corporation duly organized and validly existing under the
laws of the State of Delaware, has all requisite corporate power and authority
to carry on its business in all material respects as now conducted, to own or
hold under lease its property and to enter into, and perform its obligations
under, the Operative Agreements to which it is a party, and is duly qualified
and is in good standing as a foreign corporation in each other jurisdiction
where the failure to so qualify, due to the character of its properties or the
nature of its activities, could reasonably be expected to have a material
adverse effect on its financial or business condition or would materially and
adversely affect the ability of Lessee to perform its obligations under the
Operative Agreements to which it is a party;     B.   Lessee is duly authorized
by all necessary corporate action to execute and deliver the Operative
Agreements to which it is a party and to fulfill and comply with the

7



--------------------------------------------------------------------------------



 



      terms, conditions and provisions thereof; this Agreement and each
Assignment of Purchase Agreement (if any) have been, and each Rider has been or
will be, on the date required to be delivered hereby, duly executed and
delivered by Lessee; and this Agreement and each Assignment of Purchase
Agreement (if any) are, and each Rider, when so duly executed and delivered,
will be, valid, legal and binding agreements of Lessee, enforceable against
Lessee in accordance with their respective terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by general principles of equity, including, without limitation,
concepts of good faith and fair dealing, materiality, reasonableness and the
possible unavailability of specific performance or injunctive relief (regardless
of whether such enforceability is considered in a proceeding in equity or at
law);     C.   There are no actions, suits or proceedings pending or, to the
knowledge of Lessee, threatened against or affecting Lessee or any of its
property or rights before any court or governmental authority that (i) question
the validity of any Operative Agreement to which it is a party or Lessee’s
ability to perform its obligations under any Operative Agreement to which it is
a party or (ii) if adversely determined, would materially and adversely affect
the ability of Lessee to perform its obligations under any Operative Agreement
to which it is a party;     D.   Neither the execution and delivery of the
Operative Agreements to which it is a party, nor its compliance with the terms
and provisions thereof that are applicable to Lessee, (i) conflicts with,
results in a breach of, constitutes a default under (with or without the giving
of notice or the lapse of time or both), or violates any of the terms,
conditions or provisions of, (A) the Certificate of Incorporation or the Bylaws
of Lessee or (B) any bond, debenture, note, mortgage, indenture, agreement,
lease or other instrument to which Lessee is now a party or by which it or its
property is bound or affected, where such conflict, breach, default or
violation, in the case of any of the instruments described in this subclause
(B), would have a material adverse effect on the financial or business condition
of Lessee or would materially and adversely affect the ability of Lessee to
perform its obligations under any Operative Agreement to which it is a party, or
(ii) results in the creation or imposition of any lien upon any Car pursuant to
the terms of any such certificate, by-laws, bond, debenture, note, mortgage,
indenture, agreement, lease or other instrument (other than pursuant to the
terms of the Operative Agreements);     E.   Neither the execution and delivery
by Lessee of the Operative Agreements to which it is a party, nor the
fulfillment of, or compliance with, the terms and provisions of the Operative
Agreements that are applicable to Lessee, conflicts with, or results in a breach
of, or violates, any of the terms, conditions or provisions of any law, rule,
regulation, order, injunction or decree of any governmental authority applicable
to Lessee, the breach or violation of which would (i) have a material adverse
effect on Lessee, Lessor or any Car, (ii)

8



--------------------------------------------------------------------------------



 



      materially and adversely affect Lessee’s ability to perform its
obligations under any Operative Agreement to which it is a party, or
(iii) result in the imposition of any criminal liability on Lessee or Lessor;  
  F.   All federal, state, local and foreign income tax returns required to be
filed by Lessee have, in fact, been filed, and all taxes which are shown to be
due and payable in such returns have been paid except to the extent such taxes
are being contested in good faith by appropriate proceedings timely initiated
and diligently prosecuted. No material controversy in respect of additional
income taxes due is pending or, to the knowledge of Lessee, threatened, which
controversy if determined adversely would materially and adversely affect
Lessee’s ability to perform its obligations under any Operative Agreement to
which it is a party;     G.   No Event of Default or event which, with the
giving of notice or the lapse of time or both, would constitute an Event of
Default, has occurred and is continuing;     H.   No consent, approval or
authorization of any governmental authority (other than approval to be obtained
by appropriate submissions to the United States Surface Transportation Board and
filings with the office of the Registrar General of Canada) is required (i) for
Lessee’s execution, delivery and performance of the Operative Agreements to
which it is a party, or (ii) to the knowledge of Lessee, for Lessor’s execution,
delivery and performance of the Operative Agreements to which it is a party
solely by reason of the status of Lessee, the nature of the Cars, or Lessee’s
proposed operation or use of the Cars (including without limitation, use by
Lessee’s affiliates or any sublessee), provided that Lessee makes no
representation or warranty whether Lessor’s performance of its obligations under
the Operative Agreements to which it is a party, when taken in conjunction with
any activities of Lessor that are not required pursuant to such documents, may
require such consent, approval or authorization other than, in each case, any
such consent, approval or authorization which is not yet required to be
obtained; and Lessee has complied with all applicable provisions of law
requiring the designation, declaration, filing, registration and/or
qualification with any governmental authority in connection with the execution
and delivery and performance of any Operative Agreement to which it is a party
except where such non-compliance will not have a material adverse effect on the
Lessee’s ability to perform its obligations under any Operative Agreement to
which it is a party;     I.   Lessee has not created any lien (other than
pursuant to this Agreement or any Rider) on any Car. Lessee has not taken any
action that would interfere in any way with Lessor’s title to the Cars, and no
party has any claim to the Cars by, through or under Lessee;     J.   (i) the
“location” (as such term is used in Section 9-307 of the Uniform Commercial
Code) of the Lessee is the State of Delaware, (ii) the place where its records
concerning the Cars and all of its interests in, to and under all documents
relating to the Cars are and will be kept is located at 211 Carnegie Center,

9



--------------------------------------------------------------------------------



 



      Princeton, New Jersey 08540, (iii) “NRG Power Marketing Inc.” is Lessee’s
true legal name as registered in the jurisdiction of its organization and (iv)
Lessee agrees to give the other parties hereto at least 30 days’ prior written
notice of any change in its location as a registered organization from its
present location or its jurisdiction of organization from the jurisdiction as
set forth herein;     K.   To the extent Lessee has assigned certain rights
under an equipment purchase agreement (a “Purchase Agreement”) to Lessor
pursuant to an Assignment of Purchase Agreement, Lessee has provided to Lessor a
true, correct and complete copy of such Purchase Agreement covering the Car(s)
to be leased by Lessor pursuant to this Agreement and the applicable Rider and
such Purchase Agreement has not been amended, restated, modified or rescinded
since the date such copy was delivered to Lessor.     L.   No change has
occurred since the Reference Date in the financial or business condition of
either Lessee or NRG Energy, Inc. (the “Guarantor”) that materially and
adversely affects the Guarantor’s or the Lessee’s ability to perform its
respective obligations under any Operative Agreement to which it is a party;    
M.   The audited consolidated balance sheets of Guarantor and its consolidated
subsidiaries as of the fiscal year ended on the Balance Sheet Date, and their
related audited consolidated statements of income and cash flows for the fiscal
years ended on said dates have been prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”), consistently
applied, and present fairly the financial position of Guarantor and its
consolidated subsidiaries on a consolidated basis as of such dates and the
results of operations of Guarantor and its consolidated subsidiaries on a
consolidated basis for such period;     N.   Neither Guarantor nor any of its
subsidiaries is in default in any payment of principal or interest, regardless
of amount, due in respect of any indebtedness for borrowed money in an aggregate
principal amount exceeding $50,000,000. No default by Lessee or any of its
subsidiaries has occurred and is continuing (which default cannot be cured
within any applicable grace period) under any instrument or agreement pursuant
to which any indebtedness for borrowed money in excess of $50,000,000 has been
issued that results in such indebtedness becoming due prior to its scheduled
maturity or that enables or permits the holders of such indebtedness to cause
such indebtedness to become due prior to its scheduled maturity; and     O.  
Lessee has not, directly or indirectly, used the services of any broker, agent
or finder in regard to any of the transactions contemplated hereby.

12. Representations and Warranties of Lessor. Lessor represents and warrants to
Lessee as follows as of the date of this Agreement and as of the date of
execution of each Rider:

10



--------------------------------------------------------------------------------



 



  A.   Lessor is a corporation duly organized and validly existing under the
laws of the State of Delaware, has all requisite corporate power and authority
to carry on its business in all material respects as now conducted, to own or
hold under lease its property and to enter into, and perform its obligations
under, the Operative Agreements to which it is a party, and is duly qualified
and is in good standing as a foreign company in each other jurisdiction where
the failure to so qualify, due to the character of its properties or the nature
of its activities, could reasonably be expected to have a material adverse
effect on its business, results of operations, assets or financial condition or
would materially and adversely affect the ability of Lessor to perform its
obligations under any Operative Agreement to which it is a party;     B.  
Lessor is duly authorized by all necessary corporate action to execute and
deliver the Operative Agreements to which it is a party and to fulfill and
comply with the terms, conditions and provisions thereof; this Agreement and the
Assignment of Purchase Agreement (if any) have been, and each Rider has been or
will be, on the date required to be delivered hereby, duly executed and
delivered by Lessor; and this Agreement and the Assignment of Purchase Agreement
(if any) are, and each Rider, when so duly executed and delivered, will be,
valid, legal and binding agreements of Lessor, enforceable against Lessor in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by general principles of equity, including, without limitation,
concepts of good faith and fair dealing, materiality, reasonableness and the
possible unavailability of specific performance or injunctive relief (regardless
of whether such enforceability is considered in a proceeding in equity or at
law);     C.   There are no actions, suits or proceedings pending or, to the
knowledge of Lessor, threatened against or affecting Lessor or any of its
property or rights before any court or governmental authority that (i) question
the validity of any Operative Agreement to which it is a party or Lessor’s
ability to perform its obligations under any Operative Agreement to which it is
a party or (ii) if adversely determined, would materially and adversely affect
the ability of Lessor to perform its obligations under any Operative Agreement
to which it is a party;     D.   Neither the execution and delivery of the
Operative Agreements to which it is a party, nor its compliance with the terms
and provisions thereof that are applicable to Lessor, (i) conflicts with,
results in a breach of, constitutes a default under (with or without the giving
of notice or the lapse of time or both), or violates any of the terms,
conditions or provisions of, (A) the Certificate of Incorporation or Bylaws of
Lessor or (B) any bond, debenture, note, mortgage, indenture, agreement, lease
or other instrument to which Lessor is now a party or by which it or its
property is bound or affected, where such conflict, breach, default or
violation, in the case of any of the instruments described in this subclause
(B), would have a material adverse effect on the business, results of
operations, assets

11



--------------------------------------------------------------------------------



 



    or financial condition of Lessor or would materially and adversely affect
the ability of Lessor to perform its obligations under any Operative Agreement
to which it is a party, or (ii) results in the creation or imposition of any
lien upon any Car pursuant to the terms of any such certificate, by-laws, bond,
debenture, note, mortgage, indenture, agreement, lease or other instrument;    
E.   Neither the execution and delivery by Lessor of the Operative Agreements to
which it is a party, nor the fulfillment of, or compliance with, the terms and
provisions of the Operative Agreements that are applicable to Lessor, conflicts
with, or results in a breach of, or violates, any of the terms, conditions or
provisions of any law, rule, regulation, order, injunction or decree of any
governmental authority applicable to Lessor, the breach or violation of which
would (i) have a material adverse effect on Lessee, Lessor or any Car,
(ii) materially and adversely affect Lessor’s ability to perform its obligations
under any Operative Agreement to which it is a party, or (iii) result in, or
increase the risk of, the imposition of any criminal liability on Lessee or
Lessor;

13. Insurance. Upon acceptance of each Car, Lessee, at its own cost and expense,
shall keep such Car insured under an “all risk” property insurance policy (the
“Property Policy”) for the value of such Car and in no event (other than with
respect to Lessee’s deductible of $500,000) for less than an amount equal to the
greater of (i) the Stipulated Loss Value for such Car and (ii) the settlement
value of such Car (calculated using AAR Rule 107), and shall maintain Commercial
General Liability and/or Excess Liability insurance policies (the “Liability
Policies”) which, when combined, shall have limits of not less than $10,000,000
for each occurrence and in the aggregate. All such insurance shall be placed
with first class insurers and underwriters that have an A.M. Best rating of A
(excellent) or better, shall specify Lessor as loss payee on the Property Policy
and as an additional insured on the Liability Policies and shall provide that
such insurance may not be canceled as to Lessor or altered in any way that would
affect the interest of Lessor without at least thirty (30) days prior written
notice to Lessor (ten (10) days in the case of nonpayment of premium). All
insurance shall be primary, without right of contribution from any other
insurance carried by Lessor. The “all risk” property insurance policy shall
contain a “breach of warranty” provision if, at any time from and after the date
of this Agreement, Lessee has obtained an “all risk” property insurance policy
containing a “breach of warranty” in any other lease transaction and shall
provide that all amounts payable by reason of loss or damage to the Car shall be
payable to Lessor. Lessee shall provide Lessor with evidence satisfactory to
Lessor of the required insurance five (5) Business Days prior to the applicable
Delivery Date.

14. Financial Covenants. The financial covenants set forth in Section 6.10
(Consolidated Interest Coverage Ratio) and Section 6.11 (Consolidated Leverage
Ratio) of that certain Credit Agreement as amended and restated as of
December 24, 2004 among NRG Energy, Inc., Lessee, the Lenders party thereto, and
Credit Suisse First Boston, acting through its Cayman Islands Branch, as
administrative agent, joint lead book runner, joint lead arranger, and
co-documentation agent, and Goldman Sachs Credit Partners L.P., as joint lead
book runner, joint lead arranger, and co-documentation agent, (as such Credit
Agreement may be amended, restated, supplemented or otherwise modified from time
to time the “Senior Credit Agreement”) are hereby incorporated by reference
(together with all applicable defined terms relating thereto) as if

12



--------------------------------------------------------------------------------



 



fully set forth herein provided that any modification or deletion to such
financial covenants shall be effective only upon receipt by Lessor of notice of
such amendment pursuant to Section 29.B.

15. Closing Conditions.



  A.   Conditions on the Closing Date. The obligation of each of Lessee and
Lessor to perform its obligations hereunder shall be subject to the satisfaction
or waiver of the following conditions precedent on or prior to the Closing Date
(except that the obligation of any party hereto shall not be subject to such
party’s own performance or compliance):



  (i)   This Agreement and the Guaranty dated as of February 18, 2005 by the
Guarantor (the “Guaranty”) shall have been duly executed and delivered by the
parties thereto;     (ii)   All proceedings taken in connection with the Closing
Date and all documents and instruments to be delivered thereon or relating
thereto shall be reasonably satisfactory to each party, and each party shall
have received copies of such documents as such party may reasonably request in
connection therewith, all in form and substance reasonably satisfactory to such
party and its counsel;     (iii)   (A) Lessor shall have received the opinions,
each dated the Closing Date and in form and substance satisfactory to the
Lessor, of (1) Timothy O’Brien, Esq., General Counsel to Lessee and Guarantor;
and (2) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to Lessee and
Guarantor; and (B) Lessee shall have received the opinions, each dated the
Closing Date and in form and substance satisfactory to the Lessee, of (1) Oliver
W. R. Champagne, Esq., General Counsel to Lessor; and
(2) Winston & Strawn LLP, special counsel to Lessor;     (iv)   Lessor shall
have received (A) copies of Lessee’s Certificate of Incorporation, certified by
the Secretary of State of the State of Delaware no earlier than the fifteenth
day prior to the Closing Date, and Bylaws, accompanied by an Officer’s
Certificate, dated the Closing Date, of such corporation, stating that such
documents are in full force and effect and have not been amended since the
respective dates thereof, (B) certificate of existence from the Secretary of
State of the State of Delaware dated no earlier than the fifteenth day prior to
the Closing Date, with respect to Lessee, (C) a Certificate of the Secretary of
Lessee, dated the Closing Date, certifying that Lessee’s Board of Directors has
duly adopted resolutions authorizing the execution, delivery and performance by
such corporation of the Operative Agreements to which it is a party and that
such resolutions are in full force and effect and have not been amended since
the date of their adoption, and certifying as to the incumbency of the officers
of Lessee executing each of the Operative Agreements;

13



--------------------------------------------------------------------------------



 



  (v)   Lessor shall have received (A) copies of Guarantor’s Certificate of
Incorporation, certified by the Secretary of State of the State of Delaware no
earlier than the fifteenth day prior to the Closing Date, and Bylaws,
accompanied by an Officer’s Certificate, dated the Closing Date, of such
corporation, stating that such documents are in full force and effect and have
not been amended since the respective dates thereof, (B) certificate of
existence from the Secretary of State of the State of Delaware dated no earlier
than the fifteenth day prior to the Closing Date, with respect to Guarantor,
(C) a Certificate of the Secretary of Guarantor, dated the Closing Date,
certifying that the Guarantor’s Board of Directors has duly adopted resolutions
authorizing the execution, delivery and performance by such corporation of the
Operative Agreements to which it is a party and that such resolutions are in
full force and effect and have not been amended since the date of their
adoption, and certifying as to the incumbency of the officers of Guarantor
executing each of the Operative Agreements; and     (vi)   Lessee shall have
received (A) copies of Lessor’s Certificate of Incorporation, certified by the
Secretary of State of the State of Delaware no earlier than the fifteenth day
prior to the Closing Date, and Bylaws, accompanied by an Officer’s Certificate,
dated the Closing Date, of such corporation, stating that such documents are in
full force and effect and have not been amended since the respective dates
thereof, (B) certificate of existence from the Secretary of State of the State
of Delaware dated no earlier than the fifteenth day prior to the Closing Date,
with respect to Lessor, (C) a Certificate of the Secretary of Lessor, dated the
Closing Date, certifying that the Lessor’s Board of Directors has duly adopted
resolutions authorizing the execution, delivery and performance by such
corporation of the Operative Agreements to which it is a party and stating that
such resolutions are in full force and effect and have not been amended since
the date of their adoption, and certifying as to the incumbency of the officers
of Lessor executing each of the Operative Agreements.



  B.   Conditions on Each Delivery Date. The obligation of each of Lessee and
Lessor to perform its obligations hereunder and under any Rider shall be subject
to satisfaction or waiver of the following conditions precedent on or prior to
each Delivery Date (except that the obligation of any party hereto shall not be
subject to such party’s own performance or compliance):



  (i)   The applicable Rider shall have been duly executed and delivered by the
parties thereto;     (ii)   With respect to each Initial Rider, Memoranda of the
Lease and each Rider to be executed and delivered on or prior to such Delivery
Date shall have been filed with the Surface Transportation Board, pursuant to 49
U.S.C. § 11301, and the Registrar General of Canada, pursuant to Section 105 of

14



--------------------------------------------------------------------------------



 



      the Canada Transportation Act and the financing statements shall have been
filed in the appropriate offices in the State of Delaware;     (iii)   All
taxes, if any, payable by Lessee on or prior to such Delivery Date in connection
with the execution, delivery, recording or filing of this Agreement and any
Rider shall have been paid in full;     (iv)   The Lessor shall have received
evidence of Lessee’s compliance with the terms and conditions set forth in
Section 13 of this Agreement with respect to insurance for the Cars to be
delivered on such Delivery Date;     (v)   The representations and warranties of
each of the parties contained in this Agreement and in any Rider and of the
Guarantor in the Guaranty shall be true and correct in all material respects on
such Delivery Date with the same effect as though made on and as of such
Delivery Date, and an Officer’s Certificate, dated such Delivery Date, of each
of such parties to that effect shall have been delivered to such party;    
(vi)   With respect to each Initial Rider, on such Delivery Date Lessor shall
have received the opinions, each dated such Delivery Date and in form and
substance satisfactory to the Lessor, of (A) Alvord and Alvord, special Surface
Transportation Board counsel; and (B) McCarthy Tetrault LLP, special Canadian
counsel;     (vii)   (x) Good and valid title to each Car delivered on such
Delivery Date shall be transferred to Lessor, free of all liens (other than the
applicable Lease and Lessor Liens) and (y) the Capitalized Lessor’s Cost of each
Car shall not exceed the actual cost as confirmed by copies of manufacturer
invoices certified by Lessee plus applicable sales tax;     (viii)   On such
Delivery Date, neither Lessee nor Guarantor has suffered any material adverse
changes in its financial or business, condition since the date of Lessee’s or
Guarantor’s, as the case may be, most recent audited financial statements
publicly filed or delivered to Lessor;     (ix)   No Event of Default or event
which, with the giving of notice or the lapse of time or both, would constitute
an Event of Default, shall exist prior to or immediately after giving effect to
the transactions contemplated by this Agreement and each Rider;     (x)   All
consents and approvals of third parties (including governmental authorities)
required in connection with the execution, delivery and performance of this
Agreement and each Rider by the parties thereto shall have been received and
shall be in full force and effect on such Delivery Date, other than such
consents and approvals the non-attainment of which

15



--------------------------------------------------------------------------------



 



      will not have a material adverse effect on Lessee’s ability to perform its
obligations under any Operative Agreement to which it is a party;     (xi)   No
change shall have occurred after the date of the execution and delivery of this
Agreement in applicable law or regulations thereunder or interpretations thereof
by regulatory authorities that, in the reasonable opinion of Lessor or Lessee,
would make it illegal for such party to enter into any transaction contemplated
by this Agreement or the applicable Rider relating to the Cars to be delivered
on such Delivery Date;     (xii)   No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of such
Delivery Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transactions contemplated hereby;    
(xiii)   No change in tax law shall have occurred on or prior to such Delivery
Date that in the reasonable opinion of Lessor affects or could affect in any
adverse respect the tax treatment to Lessor of the transactions contemplated by
this Agreement, unless an appropriate adjustment with respect thereto is made
pursuant to Section 4B hereof in a manner acceptable to Lessor; and     (xiv)  
All proceedings taken in connection with such Delivery Date and all documents to
be delivered thereon or relating thereto shall be reasonably satisfactory to
such party and its counsel, and such party and its counsel shall have received
copies of such documents as such party or its counsel may reasonably request in
connection therewith or as the basis for such counsel’s opinions to be delivered
in connection with such Delivery Date, all in form and substance reasonably
satisfactory to such party and its counsel.

16. Taxes. Lessee shall pay, and shall indemnify, reimburse, and hold Lessor (on
a net after tax basis (taking into account any tax savings available to Lessor))
harmless from and against, all fees, taxes, withholdings, assessments and other
governmental charges, however designated, together with any penalties, fines or
interest, if any, thereon, (collectively, the “Impositions”) which are at any
time levied, assessed or imposed against Lessor, Lessee, this Agreement, any
Rider, the Car(s) or any part thereof by any Federal, state, local or foreign
government or taxing authority upon, with respect to, as a result of, or
measured by (i) the Car(s) (or any part thereof), or this Agreement or any Rider
or the interest of the Lessor therein, or (ii) the purchase, ownership,
delivery, leasing, possession, maintenance, use, operation, return, sale or
other disposition of the Car(s) or any part thereof, or (iii) the rentals,
receipts or earnings payable under this Agreement or any Rider or otherwise
arising from the Car(s) or any part thereof; excluding in each case, however,
(s) Impositions by any foreign government or taxing authority except to the
extent imposed as a result of the use or presence of any Car, or the presence or
activities of

16



--------------------------------------------------------------------------------



 



Lessee, in such jurisdiction, (t) Impositions relating to any Car with respect
to any period after the termination of the lease of such Car and the return of
such Car in accordance with this Agreement, (u) Impositions resulting from the
gross negligence or willful misconduct or breach of any covenant of Lessor,
(v) Impositions attributable to any transfer, assignment, lien, pledge or
financing by Lessor, other than as required by this Agreement, as requested by
Lessee or pursuant to Lessor’s exercise of any remedies pursuant to
Section 19.B. of this Agreement or any Rider; (w) Impositions relating to
maintenance, modifications or repairs for which Lessor is responsible under
Section 7. A. or 20 of this Agreement, (x) Federal, state or local Impositions
based on or measured by the gross or net income of Lessor, other than
Impositions which are (or are in the nature of) use or rental Impositions,
(y) Federal, state and local property taxes (including ad valorem taxes, to the
extent such taxes are in lieu of property taxes) incurred, assessed against or
levied upon the Car(s) and (z) Impositions imposed by the State of Illinois upon
the purchase of Cars(s) from the Seller (such Impositions specified in clauses
(s) through (z), “Lessor Taxes”). Lessee agrees to notify Lessor of any
assessments of which Lessor is not otherwise aware and to cooperate with Lessor
in any contest, in each case, relating to any Lessor Taxes. Lessor shall have no
duty to contest any Lessor Taxes and will not be liable or accountable to Lessee
therefore. Lessor shall cooperate with Lessee to permit the pursuit of any
contest with respect to any Impositions for which Lessee is liable under this
Section 16. Notwithstanding the foregoing, Lessee shall not be required to
indemnify Lessor for any use or rental Impositions imposed by the State of
Illinois, and Lessor shall reimburse Lessee for any use or rental Impositions
imposed by the State of Illinois and paid by the Lessee with respect to the
Cars, this Agreement or the transactions contemplated by this Agreement (and any
such Impositions referred to in this sentence shall be treated as Lessor Taxes).
Lessor also shall reimburse Lessee for any claims made by Seller against Lessee
with respect to sales Impositions imposed upon the purchase of the Cars. Lessee
will complete and file on a timely basis any returns and filings required in any
taxing jurisdiction with respect to use and rental taxes imposed with respect to
the Cars, this Agreement or the transactions contemplated by this Agreement
(other than with respect to any such use or rental Impositions imposed on Lessor
by the State of Illinois, provided, however, that Lessee shall provide to Lessor
such information and assistance as Lessor shall reasonably request with respect
to any such returns or filings in Illinois). Lessee’s and Lessor’s obligations
under this paragraph shall survive the expiration or earlier termination of this
Agreement and any Rider.

17. Indemnity. A. Lessee shall indemnify Lessor (on a net after tax basis
(taking into account any tax savings available to Lessor)) from any losses,
liabilities, expenses (including without limitation, the reasonable cost of
investigating and defending against any claim for damages), fines or penalties,
including losses related to damage caused to or by materials placed in the
Car(s) (collectively, “Claims”), which may at any time be imposed upon, incurred
by or asserted or awarded against Lessor in connection with: (a) the lease,
sublease, use, operation, possession, storage, abandonment or return of the
Car(s) during the term of this Agreement, and (b) any present or future
applicable law, rule or regulation (including without limitation, common law and
environmental law) related to the release, removal, discharge or disposition,
whether intentional or unintentional, of any materials from or placed in a Car
during the term of this Agreement, except in each case (i) any Impositions, or
any Tax Benefits (it being understood that any obligation of Lessee with respect
to Tax Benefits is set forth in Sections 17.B. and C. of this Agreement), or
(ii) any Claims which accrue on the Car(s) while such Car is in a repair shop

17



--------------------------------------------------------------------------------



 



chosen by Lessor, or for which a railroad(s) has assumed full responsibility or
(iii) any Claims that Lessor has assumed or agreed to pay under this Agreement
or any Rider (including, without limitation, any maintenance and repairs that
are not Lessee’s responsibility under Section 7.B., any modifications
contemplated by Section 20 or any expenses set forth in Section 23) or (iv) any
Claims relating to any Car with respect to any period after the termination of
the lease of such Car and the return of such Car in accordance with this
Agreement (other than Claims in connection with Lessor’s exercise of remedies
after an Event of Default has occurred and is continuing) or (v) any Claims
resulting from the gross negligence or willful misconduct or breach of any
covenant of Lessor or (vi) any Claims for the expenses of any transfer,
assignment, lien, pledge or financing by Lessor (other than Claims in connection
with Lessor’s exercise of remedies after an Event of Default has occurred and is
continuing).

     B. Lessee hereby represents, warrants and covenants that: (i) each of the
Cars is not, and will not at any time during the term of this Lease be treated
as, tax-exempt use property within the meaning of Section 168(h) of the Code;
and (ii) at no time during the term of this Lease will Lessee take or omit to
take, nor will it permit any sublessee or assignee to take or omit to take, any
action (unless such action or omission is required by Lessor or by this Lease or
any Rider), which will result in the disqualification of any Car for, or
recapture of, all or any portion of the tax benefits with respect to such Car
set forth in the “Tax Benefits” section of the applicable Rider (other than any
tax benefits associated with foreign tax credits, the “Tax Benefits”).

     C. If as a result of a breach of any representation, warranty or covenant
of the Lessee contained in this Lease or any Rider (i) tax counsel of Lessor
shall provide a written opinion that there is no reasonable basis for Lessor to
claim on its Federal income tax return all or any portion of the Tax Benefits
with respect to the Car(s), or (ii) any Tax Benefit claimed on the Federal
income tax return of Lessor is disallowed or adjusted by the Internal Revenue
Service, or (iii) any Tax Benefit is recalculated or recaptured (any such
determination, disallowance, adjustment, recalculation or recapture being a
“Loss”), then Lessee shall pay to Lessor, as an indemnity and as additional
rent, a lump-sum amount that shall equal the present value (discounted at 4.0%)
of all additional federal income taxes (plus interest, penalties and additions
to tax) currently payable and anticipated to be payable in future years by
Lessor as a result of such indemnified Loss (and any payment due hereunder),
less (but not below zero) the present value (discounted at 4.0%) of all
anticipated future tax savings of Lessor resulting from such indemnified Loss or
the event giving rise thereto (for purposes of this calculation, additional
federal income taxes anticipated to be payable or reduced will be computed on
the same basis); provided, however, that no indemnity shall be payable under
this clause (C) if such Loss with respect to any Car(s) occurs as a result of
(1) a change in the Internal Revenue Code of 1986, as amended, or any regulation
thereunder that occurs and is effective after the Delivery Date for such Car(s),
(2) any event that requires Lessee to pay Stipulated Loss Value, a settlement
value, any lease termination amount, or any reimbursement or AAR Rules
settlement amount, in each case, if Lessee shall have made such payment to
Lessor, (3) any transfer or assignment by Lessor other than any transfer or
assignment in connection with Lessor’s exercise of remedies pursuant to
Section 19.B. or (4) any breach by Lessor of any covenant in this Agreement or
any Rider. Such amount shall be payable within 30 days of demand accompanied by
a statement describing in reasonable detail such Loss and the computation of
such amount (but no earlier than the date such additional taxes are or are
deemed payable by Lessor). The indemnity shall be computed on the same
assumptions,

18



--------------------------------------------------------------------------------



 



including Federal and state tax rates as were used by Lessor in originally
evaluating the transaction other than any assumption rendered untrue as a result
of such Loss.

     D. If as a result of a violation by Lessee of its U.S. use covenant in
Section 5 hereof during the first eight calendar years of the lease term for the
applicable Rider, Lessor’s tax liability increases as a result of the foreign
tax credits available for use by Lessor in such year being less than the foreign
tax credits that would have been available for such year had the aggregate use
of the Cars subject to such Rider outside the United States not exceeded 15% in
such calendar year, Lessee shall indemnify Lessor for an amount equal to such
reduction in foreign tax credits, plus any interest, penalties and additions to
tax. If during any other calendar year, the aggregate use of the Cars subject to
such Rider outside the United States exceeds 15% in any calendar year and the
Lessor’s tax liability is reduced as a result of an increased ability to utilize
foreign tax credits, Lessor shall pay Lessee an amount equal to such increase in
foreign tax credits, but in no event an amount greater than the indemnity paid
by Lessee under this paragraph with respect to such Cars. In the event of any
dispute as to the amount due under this Section 17.D., the parties shall agree
to a mutually satisfactory verification procedure, provided, however, that in no
event shall Lessee have the right to review Lessor’s tax returns.

     E. All references to Lessor in this Section 17 include Lessor, the
consolidated taxpayer group of which Lessor is a member, any other entity which
has an ownership interest in, is owned by or is under common ownership with,
Lessor and, for purposes of Section 17.A., the respective or collective
officers, directors, agents and employees of each. All rights, privileges and
indemnities contained in this Section 17 shall survive the expiration or other
termination of this Lease, the rights, privileges and indemnities of Lessor
contained herein are expressly made for the benefit of, and shall be enforceable
by Lessor, its successors and assigns.

     F. Lessee will make available and furnish upon request by the Lessor for
inspection and copying by the Lessor such records that are regularly maintained
by the Lessee in the ordinary course of its business relating to the Car(s) as
may be reasonably necessary in order for the Lessor to fulfill its tax return,
filing, audit, protest and litigation obligations and to calculate the amount of
any indemnity under Section 16 or 17 of this Agreement.

     G. Subject to reasonable customary conditions, Lessor will cooperate in
good faith with any request by Lessee that Lessor contest any Loss for which
Lessor is seeking indemnification hereunder, provided that Lessor shall control
and make all decisions with respect to any such contest.

     H. If any Lessor tax savings are taken into account in computing the amount
payable by Lessee to Lessor (or any amount payable by Lessor to Lessee) under
this Section 17, and any of such tax savings are subsequently disallowed or, as
a result of a change of law, not available to Lessor as anticipated in making
such computation, Lessee shall make a further payment to Lessor to indemnify and
reimburse Lessor (on an after tax basis) for the loss of such tax savings.

19



--------------------------------------------------------------------------------



 



18. Transfer or Assignment of Interest; Subleasing; Restrictions on Liens.



  A.   Transfer, Assignment or Subleasing by Lessee.



  (i)   At any time during the Term of the applicable Lease, Lessee may permit
the use of any of the Car(s) by any of its affiliates consistent with its normal
business practices; provided, that such affiliate is a United States person
within the meaning of section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended, and such use shall not extend beyond the term of this Agreement and
the applicable Rider and Lessee continues to remain liable to Lessor for any and
all obligations and liabilities arising from the use, control or operation of
the Car by such affiliate.     (ii)   Lessee may sublease all but not less than
all of the Cars described in any Rider; provided that (a) no Event of Default
has occurred and is continuing, (b) at any time prior to the fifth anniversary
of the Lease Term Commencement Date (1) no more than five (5) Train Sets are
subject to one or more subleases at any time and (2) the term of such sublease
shall not be greater than 36 months (or, if less, the remaining Term of the
applicable Lease), (c) such sublease shall terminate prior to the Lease Term
Expiration Date, (d) such sublease shall be expressly subject and subordinate to
this Agreement and related Rider, (e) the sublease shall expressly prohibit any
further assignment or subleasing of the Car by the sublessee, (f) the sublessee
shall not be primarily engaged in the leasing of railcars, (g) Lessee shall
take, or cause to be taken, such action reasonably necessary to collaterally
assign to Lessor all of Lessee’s right, title and interest in and to such
sublease, (h) no sublease shall provide the sublessee with a purchase option in
respect of the Car(s) or any renewal option which extends beyond the end of the
Term, or if applicable, the earlier date to which such sublease may extend
pursuant to clause (ii)(b) above, (i) no provision in such sublease relating to
the use or operation of any Car shall be less restrictive than the comparable
provision in this Agreement or the related Rider, (j) such sublease shall not
result in Lessee being liable for any indemnity obligation set forth in Section
17.C. or D or increase the risk that any such indemnity obligation will arise,
(k) to the knowledge of Lessee after due inquiry, the sublessee is not an
adverse plaintiff or defendant in any then-existing litigation against the
Lessor, and (1) such sublease shall expressly prohibit the transportation of any
commodity not expressly permitted under this Agreement or the related Rider.    
(iii)   At all times during the Term of the applicable Lease, regardless of any
permitted use or sublease permitted under this Section 18.A., Lessee shall
continue to remain liable to Lessor for any and all obligations and liabilities
arising from the use, control or operation of the Car by any party. Except as
set forth above, Lessee shall not transfer, assign its interest in, or

20



--------------------------------------------------------------------------------



 



      sublease any Car under this Agreement without Lessor’s prior written
consent.



  B.   Transfer or Assignment by Lessor. Lessor may, without the consent of
Lessee, assign, pledge, mortgage, lease, transfer or otherwise dispose, either
in whole or in part, its rights under this Agreement or any Rider, or the right
to enter into any Rider, and Lessor may assign, pledge, mortgage, lease,
transfer or otherwise dispose of title to the Car(s) (it being understood that
Lessor may, without the consent of Lessee, agree with or arrange for a third
party to perform Lessor’s maintenance and repair obligations under this
Agreement as contemplated by Section 7.A.). Notwithstanding such assignment,
pledge, mortgage, lease, transfer or other disposition, Lessor shall remain
responsible for its obligations as and to the extent set forth in this Agreement
and the applicable Rider in the event that such assignee or transferee fails to
perform its obligations under this Agreement and the applicable Rider after
demand by Lessee, unless Lessee consents in writing to release Lessor from its
responsibilities under this Agreement and the applicable Rider, such consent not
to be unreasonably withheld. Upon notice of such assignment by Lessor, Lessee
agrees that it will pay all rent and other amounts payable under each Rider to
the lessor named therein. Each Rider, incorporating by reference the terms and
conditions of this Agreement, constitutes a separate instrument of lease, and
the lessor named therein or its assignee shall have all rights as “Lessor”
thereunder separately exercisable by such named lessor or assignee as the case
may be exclusively and independently of Lessor or any other assignee with
respect to any other Rider executed pursuant hereto. Lessee further agrees to
confirm in writing receipt of a notice of assignment as may be requested by
assignee. Lessee hereby waives and agrees not to assert against any such
assignee any defense, set-off, recoupment claim or counterclaim which Lessee has
or may at any time have against Lessor or any other person for any reason
whatsoever relating to any event arising prior to the effectiveness of such
assignment or transfer.     C.   Restrictions on Liens. No title or interest in
any Car will vest in Lessee except the right to use the Car(s) in accordance
with the terms of this Agreement. Neither Lessee nor any sublessee will directly
or indirectly create, incur, assume or suffer to exist any lien on or with
respect to any Car, Lessor’s title thereto or any interest therein or in, to or
under this Agreement or any interest of Lessor in any rent or any sublease.
Lessee shall promptly, at its own expense, take or cause to be taken such action
as may be necessary to duly discharge any lien when such lien arises and shall
promptly furnish evidence of such discharge to Lessor.

19. Default.



  A.   Events of Default. The occurrence of any of the following events will be
an Event of Default with respect to this Agreement or any Rider:

21



--------------------------------------------------------------------------------



 



  (i)   (A) The nonpayment by Lessee of rent (except as provided in clause (B))
or any amount payable under Section 8 hereof, which is not cured within five
(5) Business Days after the date such payment is due; (B) the nonpayment by
Lessor of any portion of rent as to which Lessee reasonably believes that it is
entitled to a rent abatement under Section 7.E. and has given written notice of
such belief to Lessor, which is not cured within fifteen (15) Business Days
after receipt of notice that payment has not been made when due, and (C) the
nonpayment by Lessee of any other sum required to be paid under this Agreement
or any Rider which is not cured within five (5) Business Days after receipt of
notice that payment has not been made when due;     (ii)   The breach by Lessee
of any term or condition of Sections 14 or 18 or failure of Lessee to maintain
insurance required by this Agreement;     (iii)   The breach by Lessee of any
other term or condition of this Agreement which is not cured within thirty
(30) days of receipt of written notice of such breach;     (iv)   Any
representation or warranty by Lessee or Guarantor contained in any Operative
Agreement or in any certificate or document required to be delivered hereunder
or thereunder shall have been incorrect in a material respect when made and
shall remain uncured for a period of thirty (30) days after receipt of written
notice of incorrectness;     (v)   The general assignment for the benefit of
creditors made by Lessee or Guarantor, or the failure of Lessee or Guarantor to
pay, or the statement in writing by Lessee or Guarantor that it is unable to
pay, or Lessee’s or Guarantor’s inability to pay its debts generally as its
debts become due, or the filing by Lessee or Guarantor of a voluntary petition
under any bankruptcy statute;     (vi)   An involuntary petition is filed under
any bankruptcy statute against Lessee or Guarantor or any receiver, trustee,
custodian or similar official is appointed to take possession of the properties
of Lessee or Guarantor, unless such petition or appointment is set aside or
withdrawn or ceases to be in effect within 60 days from the date of such filing
or appointment;     (vii)   An Event of Default has occurred under any other
Rider; or (viii) a Guaranty Event of Default (as defined in the Guaranty) has
occurred and is continuing under the Guaranty.



  B.   Lessor Remedies.

22



--------------------------------------------------------------------------------



 



  (i)   Upon the occurrence and continuation of any Event of Default, then, to
the extent permitted by applicable law, Lessor shall have the right to exercise
any one or more of the following remedies:



  (a)   To proceed by appropriate court action to enforce performance by Lessee
of its obligations hereunder or to recover damages for breach thereof;     (b)  
To take possession of any Car, wherever located, without notice, legal process,
prior judicial hearing or liability for trespass or other damage (all of which
Lessee hereby voluntarily and intelligently waives) and, thereafter, hold, sell,
operate or lease such Cars free of claims by Lessee, without interrupting the
other business of Lessee;     (c)   By notice to Lessee, to terminate all Leases
with respect to which the same entity or an affiliate of such entity is Lessor
and declare all rent then owing to Lessor hereunder and under such Riders
immediately due and payable (whereupon Lessee shall promptly pay the same);    
(d)   To pursue any other remedy available to Lessor at law or in equity; and  
  (e)   To draw under any letter of credit issued to Lessor pursuant to the
Guaranty as described in Section 16(f) of the Guaranty.



  (ii)   If Lessor elects not to sell, re-lease, or otherwise dispose of all or
any of the Cars and holds such Cars for the Lessee for the remaining Term,
Lessor may recover, in addition to all rent accrued and unpaid as of the date of
Lessor’s recovery of possession of the Cars, the difference between (a) the
present value, as of such date, of the rent for the remainder of the Term
respecting such Cars and (b) the present value, as of such date, of the fair
market rental value (as determined by an appraiser selected by Lessor in its
sole discretion) for the remainder of the Term respecting such Cars. Present
value shall be computed using a discount rate equal to the yield on an actively
traded U.S. Treasury issue selected by Lessor, as displayed on the “USD” screen
or comparable screen of the Bloomberg Financial Markets Service, having a
maturity equal to the then remaining length of the Term provided, however, that
if such remaining Term is not equal to the maturity of an actively traded U.S.
Treasury issue, such yield shall be obtained by linear interpolation from the
yields of actively traded U.S. Treasury issues having the greater maturity
closest to and the lesser maturity closest to such remaining Term (the “Default
Discount Rate”).     (iii)   If Lessor sells, leases, or otherwise disposes of
all or any of the Cars, Lessor may recover from Lessee, in addition to any rent
accrued and unpaid as of the date of Lessor’s recovery of possession of the
Cars, the

23



--------------------------------------------------------------------------------



 



      present value computed by using a discount rate equal to the Default
Discount Rate of the difference between (i) the rent for the remainder of the
Term respecting such Cars and (ii) except in the case of a substantially similar
lease, the fair market rental value (as determined by an appraiser selected by
Lessor in its sole discretion) for such Cars for the remainder of the Term, or
(iii) in the case of a lease of Cars which is substantially similar to this
Agreement for a substantially similar term, the total rent for the lease term of
such substantially similar lease.     (iv)   Time of performance of Lessee’s
obligations hereunder is of the essence. All remedies of Lessor hereunder are
cumulative, and may, to the extent permitted by law, be exercised concurrently
or separately and the exercise of any one remedy shall not be deemed to be an
election of such remedy to the exclusion of any other remedy or to preclude the
exercise of any other remedy at any other time. Failure on the part of Lessor to
exercise, or delay in exercising, any right or remedy hereunder or Lessor’s
failure at any time to require performance by Lessee of any of the provisions
hereof shall not operate as a waiver thereof; nor shall any single or partial
exercise of Lessor of any right or remedy hereunder preclude any other further
exercise thereof or the exercise of any other right or remedy. Lessee shall be
liable for all expenses incurred by Lessor in exercising the remedies provided
hereunder, including, but not limited to, court costs and expenses of internal
counsel, based upon time spent. Lessee shall pay to Lessor interest on any
overdue payments under Section 17 or amounts due under this Section 19 after
demand therefor and until paid at a rate per annum equal to the lesser of the
Past Due Rate and the maximum amount permitted by applicable law.

20. Mandated Modifications. If the DOT, any other governmental agency, or
organization having jurisdiction over the operation, safety or use of railroad
equipment, requires modifications to the Car(s) subject to this Agreement in
order to qualify the Car(s) for operation in railroad interchange, Lessor shall
perform such modifications at its own cost and expense (subject to the final
sentence of this Section 20), and Lessee must pay an additional monthly charge
of $1.75 per Car for each $100 expended by Lessor on the Car. Such obligation by
Lessee arises on the date the Car is released from the shop after application of
the modifications (“Modifications”). If Lessor reasonably determines that the
cost of making Modifications is uneconomic (other than solely as a result of an
increase following the date of the applicable Rider in the labor or material
cost of such repairs), Lessor shall so notify Lessee, whereupon such Car(s)
shall be deemed to have suffered an Event of Loss.

21. Substitution of Car(s). Unless as otherwise set forth in the applicable
Rider, Lessor may substitute for any Car another Car of the same type and
capacity with the prior consent of Lessee which consent shall not be
unreasonably withheld. The rent for the substituted Car will commence upon
delivery of such Car to Lessee.

24



--------------------------------------------------------------------------------



 



22. Transaction Expenses. Each of Lessee and Lessor shall be responsible for its
own costs and expenses incurred in connection with the transactions contemplated
by this Agreement and each Rider. Lessor shall be responsible for the costs and
expenses of any filings with the Surface Transportation Board and the Registrar
General of Canada and of the opinions of Alvord and Alvord and McCarthy Tetrault
LLP with respect thereto.

23. Notice. All notices and other communications permitted or required by the
provisions of this Agreement shall be in writing and shall be sent certified
mail, return receipt requested, or faxed with a confirmation sheet confirming
receipt attached, to the following addresses:

     
If to Lessee:
  NRG Power Marketing Inc.

  211 Carnegie Center

  Princeton, New Jersey 08540

  Attn: Director, Coal & Emissions

  Fax: (609) 524-4540
 
   

  Copy: General Counsel

  Fax: (609) 524-4589
 
   
If to Lessor:
  General Electric Railcar Services Corporation

  161 North Clark

  7th Floor

  Chicago, Illinois 60601

  Attn: Risk Management

  Fax: (312) 853-5023
 
   

  with a copy to:
 
   

  General Electric Railcar Services Corporation

  161 North Clark

  7th Floor

  Chicago, Illinois 60601

  Attn: Vice President - Sales

  Fax: (312) 853-5518

24. Exclusion of Warranties. LESSEE ACKNOWLEDGES AND AGREES THAT, AS BETWEEN
LESSOR AND LESSEE (I) EACH CAR IS OF A SIZE, DESIGN, CAPACITY AND MANUFACTURE
SELECTED BY AND ACCEPTABLE TO LESSEE, (II) LESSEE IS SATISFIED THAT EACH CAR IS
SUITABLE FOR ITS PURPOSES, (III) LESSOR IS NOT A MANUFACTURER IN PROPERTY OF
SUCH KIND, (IV) EACH CAR IS LEASED HEREUNDER SUBJECT TO ALL APPLICABLE LAWS AND
GOVERNMENTAL REGULATIONS NOW IN EFFECT OR HEREAFTER ADOPTED, AND (V) LESSOR
LEASES TO LESSEE AND LESSEE TAKES EACH CAR “AS-IS”, “WHERE-IS” AND “WITH ALL
FAULTS”, AND LESSEE ACKNOWLEDGES THAT LESSOR HAS NOT MADE, AND LESSOR HEREBY
EXPRESSLY DISCLAIMS, ANY AND ALL WARRANTIES OR REPRESENTATIONS EITHER EXPRESS OR
IMPLIED, AS TO THE

25



--------------------------------------------------------------------------------



 



VALUE, CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE, DESIGN, OPERATION,
MERCHANTABILITY THEREOF OR AS TO THE TITLE, OF THE CARS, THE QUALITY OF THE
MATERIAL OR WORKMANSHIP THEREOF OR CONFORMITY THEREOF TO SPECIFICATIONS, OR ANY
OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER WITH RESPECT
THERETO, NOR DOES LESSOR HAVE ANY LIABILITY FOR ANY CONSEQUENTIAL OR INCIDENTAL
DAMAGES ARISING OUT OF THIS AGREEMENT OR IN CONNECTION WITH ANY CAR, it being
agreed that all such risks, as between Lessor and Lessee, are to be borne by
Lessee, provided that the foregoing shall not affect the obligations for
maintenance and repair to which Lessor expressly agrees in this Agreement or any
Rider.

25. Entire Agreement; Counterparts; Severability. This Agreement represents the
entire agreement and may not be modified, altered, or amended, except by an
agreement in writing signed by the parties. On or after September 30, 2005 but
not later than October 31, 2005, Lessor and Lessee agree that any Initial Rider
may be amended solely for the purpose of modifying the number of Cars subject to
such Rider. This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original and in each case such counterparts
shall constitute but one and the same instrument. To the extent that any Rider
would constitute chattel paper, as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction, no security
interest therein may be created through the transfer or possession of this
Agreement in and of itself without the transfer or possession of the original of
a Rider executed pursuant to this Agreement and incorporating this Agreement by
reference; and no security interest in this Agreement and a Rider may be created
by the transfer or possession of any counterpart of a Rider other than the
original thereof, which shall be identified as the document marked “Original”
and all other counterparts shall be marked “Duplicate”. Any provision of this
Agreement or any Rider which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof. To the
extent permitted by applicable law, Lessee hereby waives any provision of any
law which prohibits or renders unenforceable any provisions hereof in any
respect.

26. Compliance with Laws. Lessee agrees to comply with all federal, state, and
local laws, rules, and regulations promulgated by any governmental authority or
industry agency or authority which has proper jurisdiction to regulate the
leasing, operation, maintenance, or use of the Car(s). Lessor agrees to comply
with such laws, rules and regulations applicable to railcar owners or Lessors
promulgated by such authority or agency which has proper jurisdiction to
regulate the ownership and leasing and maintenance procedures applicable to the
Car(s).

27. Applicable Law. The terms of this Agreement will be governed by the internal
laws of the State of Illinois (without reference to conflicts of law
provisions).

28. Survival. The representations, warranties and agreements of Lessee herein
shall be deemed to be continuing and to survive the execution and delivery of
this Agreement, each Rider and any other Operative Agreement to which Lessee or
Lessor is a party. With respect to each Rider, the obligations of Lessee and
Lessor under Sections 7, 8, 10, 16, 17, 20 and 22 hereof, together with any of
Lessee’s or Lessor’s obligations under the other provisions of this Agreement
(as

26



--------------------------------------------------------------------------------



 



incorporated therein) which have accrued but not been fully satisfied, performed
or complied with prior to the expiration or earlier cancellation or termination
of such Rider, shall survive the expiration or earlier cancellation or
termination thereof.

29. Financial Statements; Reports; Insurance Certificate Grant of Security
Interest; Further Assurances.



  A.   Lessee will furnish to Lessor: (i) within ninety (90) days after the end
of each fiscal year of Guarantor a consolidated balance sheet of Guarantor and
its consolidated subsidiaries as at the end of such year, and the related
statement of income, stockholder’s equity and cash flows showing the financial
position of Guarantor and its consolidated subsidiaries as of the close of such
fiscal year prepared in accordance with GAAP, all in reasonable detail and
certified by independent certified public accountants of recognized standing
selected by Guarantor (it being agreed that if Guarantor files a Form 10-K with
the United States Securities and Exchange Commission (the “SEC”), that delivery
of such Form 10-K shall be deemed to satisfy the requirements of this subsection
(i)), (ii) within forty-five (45) days after the end of each of the first three
fiscal quarters of Guarantor’s fiscal year, an unaudited consolidated balance
sheet of Guarantor and its consolidated subsidiaries as at the end of such
fiscal quarter, and the related statement of income, stockholder’s equity and
cash flows showing the financial position of Guarantor and its consolidated
subsidiaries as of the close of such fiscal quarter, prepared in accordance with
GAAP and certified to accuracy by an officer of Guarantor (it being agreed that
if Guarantor files a Form 10-Q with the SEC, that delivery of such Form 10-Q
shall be deemed to satisfy the requirements of this subsection (ii)),
(iii) concurrently with any delivery of financial statements under this
paragraph A, a certificate (or a copy of the certificate (or relevant portion
thereof) delivered under the Senior Credit Agreement) setting forth computations
demonstrating compliance with the covenants contained in Section 14 and setting
forth the calculations of all applicable terms defined therein, (iv) on each
anniversary date of this Agreement a certificate of insurance covering the Cars,
and (v) promptly from time to time such other information regarding the
operations, business affairs and financial condition of Lessee or Guarantor as
Lessor may reasonably request.     B.   Lessee shall immediately notify Lessor
upon Lessee or Guarantor obtaining actual knowledge of: (i) each Event of Loss
or accident involving or allegedly involving any Car, (ii) any lien which shall
have attached to any Car by or through Lessee or any sublessee, (iii) the
occurrence of any Event of Default or any event which, with the giving of notice
or lapse of time or both, would constitute an Event of Default known to Lessee,
and (iv) each written amendment to the Senior Credit Agreement relating to the
financial covenants contained in Section 14 hereof, but in any case not more
than five (5) days after the effectiveness of such amendment.     C.  
(i) Lessee and Lessor intend that: (1) each Rider, incorporating by reference
the terms of this Agreement, constitutes a true “lease” as such terms are
defined in

27



--------------------------------------------------------------------------------



 



      Article 2A of the UCC and not a sale or retention of a security interest;
and (2) Lessor is and shall remain the owner of each Car, and Lessee shall not
acquire any right, title or interest in or to any Car except the right to use it
in accordance with the terms of this Agreement and the applicable Rider, (i) In
order to secure the prompt payment of rent and all of the other amounts from
time to time outstanding with respect hereto and to each Rider, and the
performance and observance by Lessee of all of the provisions hereof and thereof
and of all of the other Operative Agreements, Lessee hereby collaterally
assigns, grants, and conveys to Lessor, a security interest in and lien on all
of Lessee’s right, title and interest in and to all of the following (whether
now existing or hereafter created, and including any other collateral described
on any rider hereto; the “Collateral”): (1) (if contrary to the parties’
intentions a court determines that this Agreement and any Rider is not a true
“lease” under the UCC) the Cars described in such Rider or otherwise covered
thereby and all additions, attachments, accessories and accessions thereto
whether or not furnished by the Seller; (2) all subleases, chattel paper,
accounts, security deposits, and general intangibles relating thereto, and any
and all substitutions, replacements or exchanges for any Car or other
collateral, in each such case in which Lessee shall from time to time acquire an
interest; and (3) any and all insurance and/or other proceeds of the property
and other collateral in and against which a security interest is granted
hereunder. The collateral assignment, security interest and lien granted herein
shall survive the termination, cancellation or expiration of each Rider until
such time as Lessee’s obligations thereunder and under the other Operative
Agreements are fully and indefeasibly discharged. In furtherance of the
forgoing, Lessee irrevocably authorizes Lessor to file UCC financing statements,
and other filings with respect to the Cars or any Collateral. Without Lessor’s
prior written consent, Lessee agrees not to file any corrective or termination
statements or partial releases with respect to any UCC financing statements
filed by Lessor pursuant to this Agreement. (d) If contrary to the parties’
intentions a court determines that any Rider is not a true “lease”, the parties
agree that in such event Lessee agrees that: (1) with respect to the Cars, in
addition to all of the other rights and remedies available to Lessor hereunder
upon the occurrence of an Event of Default, Lessor shall have all of the rights
and remedies of a first priority secured party under the UCC; and (2) any
obligation to pay rent or any other amount payable hereunder or under any Rider,
to the extent constituting the payment of interest, shall be at an interest rate
that is equal to the lesser of the maximum lawful rate permitted by applicable
law or the effective interest rate used by Lessor in calculating such amounts.

30. Definitions and Rules of Construction. A. The following terms when used in
this Agreement or in any Rider have the following meanings:



  (i)   “applicable law” or “law”: any law, rule, regulation, ordinance, order,
code, common law, interpretation, judgment, directive, decree, treaty,
injunction, writ, determination, award, permit or similar norm or decision of
any governmental authority;

28



--------------------------------------------------------------------------------



 



  (ii)   “Balance Sheet Date”: (i) for purposes of this Agreement, December 31,
2003, and (ii) for purposes of any Rider, the Balance Sheet Date set forth in
such Rider.     (iii)   “Business Day”: (i) for purposes of delivery, inspection
and acceptance of Cars hereunder, any day other than a Saturday, a Sunday or a
day on which commercial banking institutions are authorized or required by law,
regulation or executive order to be closed in Princeton, NJ, Chicago, EL, or
Danville, Illinois, and (ii) for all other purposes, any day other than a
Saturday, a Sunday or a day on which commercial banking institutions are
authorized or required by law, regulation or executive order to be closed in
Princeton, NJ or Chicago, IL. Any obligation required to be performed by any
party hereunder or under any Rider on a date which is not a Business Day shall
be performed on the next succeeding Business Day.     (iv)   “Fair Market Rental
Value”: in connection with any Renewal Term set forth in any Rider and with
respect to any Car, means the cash rent obtainable for such Car in an arm’s
length lease between an informed and willing lessee under no compulsion to lease
and an informed and willing lessor under no compulsion to lease as the same
shall be specified by agreement between Lessor and Lessee. In making such
determination, costs of removal from the location of current use shall not be a
deduction from such rent and it shall be assumed that the Cars have been
maintained in the condition required by this Agreement and collected in one
place on the lines of Lessee as directed by Lessor. Fair Market Rental Value of
any Car shall be determined, except as otherwise provided in any Operative
Agreement, on the assumption that such Car has been maintained in the condition
required by this Agreement and is in the condition required under Section 10 and
that Lessee is in compliance with this Agreement and the applicable Rider and
the other Operative Agreements;     (v)   “governmental authority”: any Federal,
state, county, municipal, regional or other governmental authority, agency,
board, body, instrumentality or court, in each case, whether domestic or
foreign;     (vi)   “Initial Riders”: Collectively one or more Riders providing
for the lease by Lessor to Lessee of up to 1500 Cars manufactured by Johnstown
America for an aggregate Capitalized Lessor’s Cost of up to $94,447,276.    
(vii)   “Lessor Lien”: any lien affecting, on or in respect of, any Car, this
Agreement or any Rider arising as a result of (i) claims against Lessor
unrelated to the transactions contemplated by the Operative Agreements,
(ii) acts of Lessor unrelated to the transactions contemplated by the Operative
Agreements, (iii) acts or omissions in breach of any covenant or agreement of
Lessor set forth in any of the Operative Agreements, or (iv) any claim by or
through any subcontractor of Lessor relating to the

29



--------------------------------------------------------------------------------



 



      performance of maintenance, repairs, or modifications required to be
performed by Lessor under the Lease, excluding, in each case, any acts or
omissions of Lessor occurring after an Event of Default has occurred and is
continuing;     (viii)   “Reference Date”: (i) for purposes of this Agreement,
December 17, 2004, and (ii) for purposes of any Rider, the Reference Date set
forth in such Rider.     (ix)   “Train Set”: (i) with respect to each Initial
Rider, collectively, not less than 120 Cars nor more than 130 cars, as elected
by Lessee upon delivery (provided that up to two (2) Initial Riders may be for
less than 120 Cars at Lessee’s election), and (ii) with respect to any other
Rider, collectively 130 Cars;     (x)   “UCC” or “Uniform Commercial Code”: the
Uniform Commercial Code as in effect in the State of Illinois or in any other
applicable jurisdiction; and any reference to an article (including Article 2A)
or section thereof shall mean the corresponding article or section (however
termed) of any such other applicable version of the Uniform Commercial Code.



  B.   The following terms when used herein or in any Rider shall be construed
as follows: “herein,” “hereof,” “hereunder,” etc.: in, of, under, etc. this
Agreement or such other Operative Agreement in which such term appears (and not
merely in, of, under, etc. the section or provision where the reference occurs);
“including”: containing, embracing or involving all of the enumerated items, but
not limited to such items unless such term is followed by the words “and limited
to,” or similar words; and “or”: at least one, but not necessarily only one, of
the alternatives enumerated. Any defined term used in the singular preceded by
“any” indicates any number of the members of the relevant class. Any Operative
Agreement or other agreement or instrument referred to herein means such
agreement or instrument as supplemented and amended from time to time. Any
reference to Lessor or Lessee shall include their permitted successors and
assigns. Any reference to a law shall also mean such law as amended, superseded
or replaced from time to time.     C.   Terms used but not defined herein shall
have the meanings specified in the applicable Rider.

31. True Lease. It is the intent of the parties to this Agreement that each
Rider incorporating this Agreement be, such Rider shall be, a true lease for all
tax purposes and that Lessor shall be entitled to any and all federal and state
tax credits and benefits available to the owner of the Car(s). Lessor shall at
all times be the owner of the Car(s) which are the subject of such Rider for all
purposes, such Rider conveying to Lessee no right, title or interest in any
Car(s) except as lessee.

30



--------------------------------------------------------------------------------



 



[signature page follows]

31



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto intending to be legally bound
hereby have caused this Lease Agreement to be duly executed by their respective
authorized representatives all as of the day and year first above written.

                      Accepted on Behalf Of:       Accepted on Behalf of:
 
                NRG Power Marketing Inc.       General Electric Railcar Services
            Corporation
 
               
By:
/s/ Thomas N. May       By:    

           
Name:
Thomas N. May       Name:    

               
Title:
Vice President       Title:    

               

  NRG Power Marketing Inc.            

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto intending to be legally bound
hereby have caused this Lease Agreement to be duly executed by their respective
authorized representatives all as of the day and year first above written.

                      Accepted on Behalf Of:       Accepted on Behalf of:
 
                NRG Power Marketing Inc.       General Electric Railcar Services
            Corporation
 
               
By:
          By: /s/ James N. Muday              
Name:
          Name: James N. Muday

             
Title:
          Title: Vice President

             
 
               

 